                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RICHMOND ESSEX, L.P.,                            Case No. 19-cv-01951-WHO
                                                         Plaintiff,
                                   8
                                                                                             ORDER GRANTING APPLICATION
                                                   v.                                        TO PROCEED IFP; SUA SPONTE
                                   9
                                                                                             REMANDING CASE TO SUPERIOR
                                  10        CHANEL WILLIAMS, et al.,                         COURT
                                                         Defendants.
                                  11

                                  12            Defendant Chanel Williams removed this unlawful detainer complaint from Contra Costa
Northern District of California
 United States District Court




                                  13   County Superior Court to this Court on April 11, 2019. Williams filed a motion for leave to

                                  14   proceed in forma pauperis (IFP). Dkt. No. 2. Defendant’s motion to proceed IFP is GRANTED.

                                  15   However, because my review of the removed complaint and notice of removal show that there is

                                  16   no federal jurisdiction over the state law unlawful detainer action, this case is DISMISSED SUA

                                  17   SPONTE and REMANDED back to Contra Costa County Superior Court.

                                  18   I.       SUA SPONTE JURISDICTIONAL SCREENING
                                  19            A complaint filed by a person proceeding IFP under 28 U.S.C. § 1915(a) is subject to a

                                  20   mandatory and sua sponte review and dismissal by the court to the extent that it is frivolous,

                                  21   malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

                                  22   defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d

                                  23   845, 845 (9th Cir. 2001); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc).

                                  24            A defendant in state court may remove an action to federal court if the action could have

                                  25   been filed originally in federal court. 28 U.S.C. § 1441(b). The defendant has the burden of

                                  26   proving the basis for the federal court’s jurisdiction, and, generally, “the removal statute is strictly

                                  27   construed against removal jurisdiction.” Nishimoto v. Federman–Bachrach & Assocs., 903 F.2d

                                  28   709, 712 n.3 (9th Cir. 1990); see also Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09
                                   1   (1941). Original jurisdiction may be based on diversity or a federal question. See Caterpillar Inc.

                                   2   v. Williams, 482 U.S. 386, 392 (1987). For diversity jurisdiction, the opposing parties must be

                                   3   citizens of different states and the amount in controversy must exceed $75,000. 28 U.S.C. §

                                   4   1332(a). There is federal question jurisdiction if the case “aris[es] under the Constitution, laws, or

                                   5   treaties of the United States.” 28 U.S.C. § 1331. The “well-pleaded complaint” rule requires a

                                   6   federal question to be presented on the face of the plaintiff’s complaint at the time of removal for

                                   7   federal question jurisdiction to exist. Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987);

                                   8   Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). An actual or anticipated federal defense is

                                   9   not sufficient to create jurisdiction. Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust,

                                  10   463 U.S. 1, 10 (1983); Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042–43 (9th Cir. 2009).

                                  11   Similarly, federal question jurisdiction cannot rest upon an actual or anticipated counterclaim.

                                  12   Vaden v. Discover Bank, 556 U.S. 49, 60 (2009).
Northern District of California
 United States District Court




                                  13          “If at any time before final judgment it appears that the district court lacks subject matter

                                  14   jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Federal courts have a duty to

                                  15   examine their subject matter jurisdiction whether or not the parties raise the issue. See United

                                  16   Investors Life Ins. Co. v. Waddell & Reed, Inc., 360 F.3d 960, 966 (9th Cir. 2004). “The court

                                  17   may — indeed must — remand an action sua sponte if it determines that it lacks subject matter

                                  18   jurisdiction.” Canterbury Lots 68, LLC v. De La Torre, 2013 WL 781974, at *1 (C.D. Cal. Feb.

                                  19   28, 2013) (citing Kelton Arms Condo. Owners Ass’n v. Homestead Ins. Co., 346 F.3d 1190, 1192

                                  20   (9th Cir. 2003) (“[T]he district court must remand if it lacks jurisdiction.”)).

                                  21   II.    THERE IS NO DIVERSITY JURISDICTION
                                  22          Williams does not plead any facts in her notice of removal to support diversity jurisdiction.

                                  23   The notice of removal claims only that there is “federal question” jurisdiction. Dkt. No. 1 at ECF

                                  24   pgs. 2, 4. In addition, the underlying unlawful detainer Complaint asserts that the value of the

                                  25   case is: $1,014.00 in unpaid rent; daily rent of $67.63 per day from April 1, 2019 on; and

                                  26   attorney’s fees of at least $700. Id. at ECF pg. 12. Based on these allegations, the required

                                  27   amount in controversy of $75,000 or more cannot be satisfied. See 28 U.S.C. § 1332(a).

                                  28
                                                                                          2
                                       III.    THERE IS NO FEDERAL QUESTION JURISDICTION
                                   1
                                               The only claim asserted in the underlying case is for unlawful detainer, which arises under
                                   2
                                       state law, not federal law. Cal. Civ. Proc. Code § 1161; Fed. Nat’l Mortg. Ass’n v. Lopez, No. 11-
                                   3
                                       CV-0451-WHA, 2011 WL 1465678, at *1 (N.D. Cal. Apr. 15, 2011). A defense or counterclaim,
                                   4
                                       even one arising under federal law like the Protecting Tenants at Foreclosure Act repeatedly cited
                                   5
                                       by Williams, does not create federal question jurisdiction. Valles v. Ivy Hill Corp., 410 F.3d 1071,
                                   6
                                       1075 (9th Cir. 2005); see also Nguyen v. Bui, No. 12-CV-0501-HRL, 2012 WL 762156, at *2
                                   7
                                       (N.D. Cal. Feb. 21, 2012) (holding that affirmative defenses based upon Federal Truth in Lending
                                   8
                                       Act and Real Estate Settlement Procedures Act do not confer federal jurisdiction); Aurora Loan
                                   9
                                       Serv., LLC v. Martinez, No. 10-CV-1260-HRL, 2010 WL 1266887, at *1 (N.D. Cal. Mar. 29,
                                  10
                                       2010) (affirmative defense based on the Protecting Tenants at Foreclosure Act does not confer
                                  11
                                       federal jurisdiction).
                                  12
Northern District of California




                                               Because there is no federal jurisdiction over the unlawful detainer Complaint, this case
 United States District Court




                                  13
                                       must be DISMISSED and REMANDED back to the Contra Costa County Superior Court. The
                                  14
                                       Clerk shall close the file.
                                  15
                                               IT IS SO ORDERED.
                                  16
                                       Dated: April 18, 2019
                                  17

                                  18
                                  19                                                                William H. Orrick
                                                                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
